Exhibit 10.39

SPONSORSHIP AGREEMENT

This Sponsorship Agreement (the “Agreement”) is entered into effective
January 1, 2011 by and between Stallings Capital Group Consultants, Ltd., a
Texas limited partnership dba Bob Stallings Racing (“Racing”), and GAINSCO,
INC., a Texas corporation (the “Sponsor”).

Racing organized and operated a racing team engaging in Daytona Prototype Series
auto racing (the “Racing Team”) in professional races in 2005 through 2010, and
the Sponsor was the primary sponsor of the Racing Team pursuant to sponsorship
agreements for each of those years. Racing has invited the Sponsor to continue
to act as the primary sponsor of the Racing Team for 2011, and the Sponsor
desires to act in that capacity. In consideration of the sponsorship fee
provided for herein, the parties desire to enter into this Agreement to govern
the terms of such sponsorship in 2011.

Now, therefore, Racing and the Sponsor hereby agree as follows:

1. Term. Subject to the provisions of Section 14 hereof, the term of this
Agreement and the sponsorship described herein shall commence on January 1, 2011
and extend through December 31, 2011.

2. Advertising and Other Benefits. Subject to payment by the Sponsor of the
sponsorship fee provided for herein, during the term of this Agreement Racing
shall cause the Racing Team to provide for the Sponsor’s benefit all of the
benefits customarily associated with the sponsorship of a Daytona Prototype
Series racing team and consistent with the benefits provided to the Sponsor in
2005 - 2010 (individually, a “Benefit,” and collectively, the “Benefits”),
including but not limited to the following:

(i) displaying prominent identification of the Sponsor’s name and/or logo in
signage on the race car and racing suits and, where appropriate, on other team
equipment (subject to approval by the Sponsor);

(ii) making available for the use of the Sponsor (x) the personalities
associated with the Racing Team, including without limitation the name, voice,
picture, portrait, likeness, persona and/or signature of each driver for
endorsements, commercial advertising and promotions in any and all media
throughout the world during the term of this Agreement, (y) the Racing Team’s
home base facilities in Texas, and (z) those facilities designated or assigned
for the use of the Racing Team at each race and race location at which the
Racing Team actually participates in the race, all for appropriate public
relations and other promotional and marketing purposes. Racing agrees that it
will actively participate in the Rolex 24 at Daytona in January, 2011. As it
concerns (y) and (z) above, access shall be subject to appropriate security and
safety restrictions designated by the applicable racing location and the Racing
Team;



--------------------------------------------------------------------------------

(iii) making available for the use of the Sponsor a non-racing look-alike (a
“Show Car”) of the GAINSCO 99 race car (the “Car”) used by the Racing Team.
Subject to the Sponsor’s first right to use the Show Car, it will also be made
available to Racing when such use does not interfere with the Sponsor’s use of
the Show Car;

(iv) allowing the Sponsor the use of the likeness of the Car, including all
paint and graphics, for promotion and advertising of or by the Sponsor, and
Racing shall be responsible for all necessary consents and permissions from any
other sponsors to be sure the Sponsor can use the likeness of the Car as
specified herein;

(v) prohibiting the endorsement by Racing and any members of Racing, including
the drivers, of any entities, products or services which are in direct
competition or otherwise inconsistent with the Sponsor or it products or
services, unless such endorsement activity is approved in writing by Racing and
the Sponsor; and

(vi) allowing the Sponsor to use the conference room and other areas of the
racing shop and garage for meetings and similar events, provided that the
Sponsor gives prior notice of the need for such use, and such use does not
interfere with operations of the racing shop and garage and is otherwise
consistent with reasonable requirements imposed by Racing to assure orderly
operations and provide for adequate safety measures at all times.

3. Sponsorship Fee. The Sponsor shall pay to Racing a sponsorship fee in the
amount of $1,000,000.00 for the term of this Agreement, payable in an initial
installment payable on or before February 1, 2011 in the amount of $325,000.00
and nine installments of $75,000.00 on or before the first day of each month
commencing March 1, 2011 and ending with the installment due on November 1, 2011
(unless this Agreement is sooner terminated pursuant to Section 14 hereof, in
which case Sponsor shall have no obligation to make any payments after the date
of termination).

4. Compliance with Applicable Rules and Regulations. Provision of the Benefits
pursuant to this Agreement is subject to rules and requirements of each
organization and venue hosting a racing event in which the Racing Team competes
during the term hereof, and the Sponsor agrees to submit to Racing all
advertising and other promotional material relating to each such event in
sufficient time to enable Racing to assure compliance with such rules and
requirements. If as a result of such rules and requirements Racing is unable to
provide a Benefit in the form requested by the Sponsor, Racing shall be
permitted to provide a substitute promotion or advertisement in compliance with
such requirements.

 

2



--------------------------------------------------------------------------------

5. Sponsor’s Maximum Obligation; Indemnification. Racing represents to the
Sponsor that the Sponsor’s aggregate obligation hereunder will not exceed the
amount of the sponsorship fee set forth in Section 3 hereof (or such lesser
amount as is payable by the Sponsor in the event that this Agreement is
terminated pursuant to Section 14 hereof), plus, if applicable, collection costs
that may be reasonably incurred by Racing in a legal proceeding to collect all
or any part thereof (the “Maximum Obligation”). Racing agrees to indemnify the
Sponsor and its officers, directors, agents and employees and to hold them
harmless from any loss, claim, cost, damage or liability in excess of the
Maximum Obligation which (i) the Sponsor shall incur as a result of this
Agreement, or (ii) arises from any failure by Racing to perform any of its
obligations hereunder.

6. Retention of Rights. The only rights granted to the Sponsor hereunder are the
right to receive the Benefits, and Racing hereby retains all other rights with
respect to the Racing Team, including but not limited to logos, symbols, names
and other marks and intellectual property of the Racing Team, and any proceeds
derived by the Racing Team. The Sponsor hereby retains and does not grant any
rights to Racing to use any of its logos, symbols, names or other marks or
intellectual property, except for use as described in Section 2 hereof. In the
event that this Agreement is terminated or if the sponsorship terminates at the
end of the term provided for herein, each of the parties shall retain the rights
to use its logos, symbols, names or other marks or intellectual property
including, in the case of the Sponsor, the right to use the names and marks
“GAINSCO 99”, “the GAINSCO 99 Car”, or similar phrases or derivations thereof.

7. Relationship to Other Sponsors. The Sponsor acknowledges that Racing has
arranged and may arrange in the future for other sponsors for the Racing Team.
Racing agrees that, during the term of this Agreement, (i) Sponsor shall have
the right to approve or disapprove any additional sponsor identified by Racing,
and (ii) unless another proposed sponsor has agreed to pay a sponsorship fee
that exceeds the amount paid by Sponsor, no other sponsor shall receive any
benefit of greater value (including either an equivalent or a more prominent use
of another sponsor’s name, logo or other identifying information) than the
Benefits provided to the Sponsor hereunder.

8. Insurance.

(a) Racing shall obtain and maintain, at Racing’s expense, comprehensive
automobile liability insurance covering all owned, non-owned and hired vehicles
used by Racing in the Business with limits of not less than $5,000,000 per
occurrence combined single limit for personal injury and property damage,
including all statutory coverage for all states of operation. Racing shall also
provide comprehensive (fire and theft) and collision insurance on each vehicle
used in the Business. Racing shall provide the Sponsor a certificate of
insurance evidencing “Gainsco Inc. and all related entities” as additional
insureds, stating that such insurance is primary in coverage to any other
insurance which may be available the Sponsor, and providing at least thirty
(30) days’ prior written notice to the Sponsor of cancellation, modification or
material change to the policy.

(b) Racing shall obtain and maintain pursuant to the terms of this Agreement, at
its sole expense, the following types of insurance coverage, with minimum limits
as set forth below:

(i) Commercial General Liability covering liability arising from premises,
operations, independent contractors, personal and advertising injury and
contractual liability—$5,000,000 each occurrence.

 

3



--------------------------------------------------------------------------------

(ii) Racing Owners’ Sponsors (Spectators) Legal Liability including Participant
Legal Liability—$5,000,000 each occurrence.

(iii) Business Automobile Liability covering all owned, hired and non-owned
vehicles—$5,000,000 each occurrence, including statutory coverages for all
states of operations.

(iv) Workers Compensation—statutory limits for all states of operation.

(v) Employers Liability—$5,000,000 each employee for bodily injury by accident
and $500,000 each employee for bodily injury by disease.

All policies of insurance procured by Racing herein shall be written as primary
policies, not contributing with or in excess of coverage that the Sponsor may
carry. If Racing’s liability policies do not contain the standard separation of
insureds provision, or a substantially similar clause, they shall be endorsed to
provide cross-liability coverage.

(c) Racing shall provide the Sponsor with a certificate of insurance evidence
compliance with the insurance requirements set forth above. Certificates shall
provide that “Gainsco Inc. and all related entities” shall be named as
additional insureds on all liability policies, stating that such insurance is
primary in coverage to any other insurance which may be available to the
Sponsor, and providing at least thirty (30) days’ prior written notice to the
Sponsor of termination, cancellation, modification or material change to the
policy.

(d) Such certificates shall be in a form acceptable to, and underwritten by
insurance company(ies) reasonably satisfactory to the Sponsor. By requiring
insurance herein, the Sponsor does not represent that coverage limits will
necessarily be adequate to protect Racing. The purchase of appropriate insurance
coverage by Racing or the furnishing of certificates of insurance shall not
release Racing from its obligations and liabilities under this Agreement.

9. Conduct. Racing and all Racing members, including but not limited to all
drivers, agree to use best efforts to conduct themselves in such a manner so as
not to reflect unfavorably upon the Sponsor or its products. The Sponsor shall
have the right to terminate this Agreement on written notice to Racing if any
driver, the general manager or any other member of Racing (i) fails to conduct
himself/herself in accordance with generally accepted standards of morality,
(ii) engages in any activity which reflects adversely on the image, reputation
or goodwill of the Sponsor or (iii) disparages the products or services of the
Sponsor; provided, however, the Sponsor shall not have the right to terminate
this Agreement if Racing, within fifteen (15) days after receipt of written
notice by the Sponsor terminates the employment of, or otherwise dismisses from
the racing team, the driver(s), general manager(s) or other member(s) of Racing
engaging in the offensive conduct. Upon termination, the Sponsor shall be
entitled to a pro rata refund of monies paid for services not yet performed by
Racing based upon the number of races for the applicable racing season. The
Sponsor’s decision with respect to all matters arising under this Section shall
be conclusive.

 

4



--------------------------------------------------------------------------------

10. Remedies. If either party breaches any provision of this Agreement, the
other party shall be entitled to seek monetary damages and, if appropriate,
equitable relief to require the performance of the obligations hereunder.

11. Assignment. Neither party shall assign any of its rights or obligations
hereunder without the prior written consent of the other party.

12. Entire Agreement; Amendment and Waiver; Confidentiality. This Agreement
constitutes the entire agreement between Racing and the Sponsor with respect to
the subject matter hereof and supercedes all prior agreements and
understandings. Any amendment of this Agreement must be by a written instrument
signed by both parties, and any waiver of any provision hereof must be in
writing, signed by the party agreeing to such waiver. Each of the parties hereto
agrees to hold in confidence the terms hereof and, unless otherwise required by
law, neither party shall release, disclose or publish any of the terms hereof
without the prior written consent of the other party.

13. Notices. All notices and communications to be made with respect to this
Agreement shall be in writing and shall be effective only when delivered by
(i) hand, (ii) prepaid certified United States mail, return receipt requested,
or (iii) overnight delivery service providing proof of delivery, addressed as
follows:

If to Racing:

Stallings Capital Group Consultants, Ltd., dba Bob Stallings Racing

Attention: Robert W. Stallings, President

4 Windsor Ridge

Frisco, Texas 75034

if to the Sponsor:

GAINSCO, Inc.

Attention: Glenn W. Anderson, President

3333 Lee Parkway, Suite 1200

Dallas, Texas 75219

Either party may change the name or address for notice by providing a written
notice of such change in accordance with this Section of the Agreement.

14. Termination by the Sponsor. Notwithstanding the provisions of Section 1
hereof, the Sponsor shall have the right at any time prior to December 31, 2011
to terminate this Agreement by giving written notice of such termination to
Racing. In the event of such a termination, (i) the Sponsor shall have no
further obligation to make payments toward the sponsorship fee contemplated in
Section 3 hereof, (ii) Racing shall have no further obligation to provide any
Benefits hereunder, and (iii) the remaining provisions of this Agreement shall
remain in full force and effect.

15. Miscellaneous. (a) This Agreement may be executed in two counterparts, each
of which shall be deemed to be an original, but both of which shall constitute a
single agreement.

 

5



--------------------------------------------------------------------------------

(b) The headings and sections of this Agreement are for convenience only and
shall not affect the interpretation of any provision hereof.

(c) This Agreement shall be governed and construed in accordance with the
internal laws of the State of Texas, without giving effect to principles of
conflict of laws.

This Agreement is executed as of the date first above written.

 

STALLINGS CAPITAL GROUP CONSULTANTS, LTD., DBA BOB STALLINGS RACING     GAINSCO,
INC. By:  

 

    By:  

 

  Robert W. Stallings, President       Glenn W. Anderson, President

 

6